DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 7/19/22 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guzowski (US Pub. No. 2012/0049409) in view of Corbett et al. (US Pub. No. 2006/0181031).
Regarding claims 1 and 11, the Guzowski reference discloses a pipe seal (Figs. 12,14B,14C) suitable for use in a Rieber joint (Fig. 13), the seal comprising 
an annular sealing member (22) having exterior surfaces (e.g. exterior surfaces of 22) and 
an annular reinforcing member (11) completely embedded in the sealing member, and 
the reinforcing member including, for increasing an area of contact between the sealing member and the reinforcing member, protrusions (14) arranged on two opposing side walls of the reinforcing member and/or recesses (12) arranged on two opposing side walls of the reinforcing member (Figs. 10,14B,14C); including a pipe (24) having an annular groove (23) in which the seal is located (Fig. 13), wherein the protrusions and/or recesses are spaced disposed at a distance from the exterior surfaces of the sealing member (e.g. Col. 4, Lines 39-42).
However, the Guzowski reference fails to explicitly disclose the reinforcing member being made of a rigid plastic.
The Corbett et al. (hereinafter Corbett) reference, a Rieber seal, discloses making the reinforcing band of metal or plastic (Para. [0006]).
It would have been obvious to one of ordinary skill in the art at the time of filing to make the reinforcing member of plastic instead of metal in the Guzowski reference in view of the teachings of the Corbett reference in order reduce the weight of the seal.
Regarding claim 2, the Guzowski reference, as modified in claim 1, discloses the reinforcing member has a triangular shape or a rectangular shape in a cross-sectional view of the seal (Guzowski, Fig. 12).
Regarding claim 3, the Guzowski reference, as modified in claim 1, discloses the protrusion comprises at least one nub (Guzowski, Fig. 12).
Regarding claim 5, the Guzowski reference, as modified in claim 1, discloses the recess is formed by a cut-out at an edge of the reinforcing member (Fig. 12). MPEP 2113 Product-by-Process Claims states that "If the product in the product-by-process claim is that same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process."  Claim 5 is anticipated by the modified Guzowski reference.  The process by which the recess is made is not a patentable distinction.
Regarding claim 6, the Guzowski reference, as modified in claim 1, discloses the protrusion and the reinforcing member are formed as one-piece unit (Guzowski, Fig. 12).
Regarding claim 7, the Guzowski reference, as modified in claim 1, discloses the reinforcing member has a surface that at least partially extends along an exterior surface of the sealing member (Guzowski, Fig. 12).
Regarding claims 8-10, the modified Guzowski reference discloses the invention substantially as claimed in claim 1, including multiple positioning devices (17).
However, the modified Guzowski reference fails to explicitly disclose the positioning devices extending and being integral with the reinforcing member.
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the positioning devices on the reinforcing member in order to consistently produce the seal gasket. One-piece construction, in place of separate elements fastened together, is a design consideration within the skill of the art.  In re Kohno, 391 F.2d 959, 157 USPQ 275 (CCPA 1968); In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965).
Regarding claim 13, the Guzowski reference discloses a method for manufacturing a seal suitable for use in a Rieber joint (Fig. 9), comprising the steps of 
providing a first mold (19) having a first mold face with a circumferential recess (Fig. 8), 
placing a reinforcing member made of a rigid band (11) in the circumferential recess, the reinforcing member including protrusions (14) arranged on two opposing side walls of the reinforcing member and/or recesses (12) arranged on two opposing side walls of the reinforcing member, wherein the protrusions and/or recesses are spaced disposed at a distance from the exterior surfaces of the sealing member (e.g. Col. 4, Lines 39-42), 
providing a second mold (20,21) having a second mating mold face (Fig. 9), 
uniting the first mold face and second mold face (Fig. 9), 
injecting a material of a sealing member into the circumferential recess (Figs. 10,11; Para. [0040]), 
applying heat and/or pressure to the mold to form the annular sealing member in which the reinforcing member is fully embedded (e.g. the injection mold process is both heated and pressurized to enable flow of the material.
However, the Guzowski reference fails to explicitly disclose the reinforcing member being made of a rigid plastic.
The Corbett et al. (hereinafter Corbett) reference, a Rieber seal, discloses making the reinforcing band of metal or plastic (Para. [0006]).
It would have been obvious to one of ordinary skill in the art at the time of filing to make the reinforcing member of plastic instead of metal in the Guzowski reference in view of the teachings of the Corbett reference in order reduce the weight of the seal.
Regarding claim 14, the Guzowski reference, as modified in claim 13, discloses the step of placing the reinforcing member in the circumferential recess is executed by providing a positioning device (Guzowski, 17) in the circumferential recess on which the reinforcing member lies in the circumferential recess (Guzowski, Figs. 8,9).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guzowski in view of Corbett et al. as applied to claims 1-3, 5-11, 13, and 14 above, and further in view of Lopez-Chaves et al. (US Pub. No. 2016/0223109).
Regarding claim 12, the modified Guzowski reference discloses a seal on the working surface, the seal (Figs. 12, 14B, 14C) comprising an annular seal member (22) having exterior surfaces (e.g. exterior surfaces of 22), an annular reinforcing member (11) completely embedded in the sealing member, and the reinforcing member including, for increasing an area of contact between the sealing member and the reinforcing member, protrusions (14) arranged on two opposing side walls of the reinforcing member and/or recesses (12) arranged on two opposing side walls of the reinforcing member (Figs. 10,14B,14C) and the protrusions and/or recesses are spaced from the exterior surfaces of the sealing member (e.g. Col. 4, Lines 39-42).
However, the modified Guzowski reference fails to explicitly disclose the reinforcing member being made of a rigid plastic and the method of forming a pipe assembly.
The Corbett et al. (hereinafter Corbett) reference, a Rieber seal, discloses making the reinforcing band of metal or plastic (Para. [0006]).
It would have been obvious to one of ordinary skill in the art at the time of filing to make the reinforcing member of plastic instead of metal in the Guzowski reference in view of the teachings of the Corbett reference in order reduce the weight of the seal.

The Lopez-Chaves et al. (hereinafter Lopez) reference, a Rieber assembly, discloses a method for forming a pipe assembly (Fig. 2), comprising the steps of: 
providing a mandrel having an outer working surface (Para. [0007]), 
positioning a seal on the working surface (Fig. 2), 
heating a socket end of the plastic pipe (Para. [0007]), 
forcing the heated socket end of the plastic pipe over the seal positioned on the working surface such that the heated socket end of the plastic pipe flows over the seal for forming a retention groove for retaining the seal, cooling the heated socket end of the plastic pipe, and removing the mandrel from the cooled socket end of the plastic pipe (Para. [0007]).
It would have been obvious to one of ordinary skill in the art at the time of filing to make the pipe assembly of the modified Guzowski reference in view of teachings of the Lopez reference in order to ensure an adequate seal.

Response to Arguments
Applicant's arguments filed 7/19/22 have been fully considered but they are not persuasive.
With regards to the applicant’s argument of the protrusions and/or recess being spaced a distance from the exterior surfaces of the sealing member, the argument is not persuasive. Applicant is directed to Col. 4, Lines 39-42 of the Guzowski reference, which clearly states that “the metal band 11 is completely encapsulated within the gasket 21.”
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894. The examiner can normally be reached Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GILBERT Y LEE/Primary Examiner, Art Unit 3675